The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: May the Budget Office honor a claim for payment, submitted by the Board of Governors of Registered Dentists for the purpose of paying individual membership dues for members of the Board in the American Association of Dental Examiners? The Dental Act at 59 O.S. 328.7 [59-328.7] (1979) contains the following provision: "The Board of Governors, at its discretion, may affiliate with the American Association of Dental Examiners as an active member and pay regular does to said association and may send no more than two (2) board members as delegates to regular meetings thereof. Such delegates may, upon filing sworn itemized claims therefor, receive said per diem for the time necessarily spent in attending such meetings, plus travel and subsistence, as provided by law." The wording of this statutory provision shows the legislative intent that the Board, as an entity, may affiliate with the national association at its discretion. However, there is no provision for payment of individual Board membership dues. At 59 O.S. 328.4 [59-328.4] (1979) the following provision appears: "All fees paid under this act shall be paid to the State Treasurer and be placed in the State Treasury in a separate and distinct fund to be known as "The State Dental Fund." All monies in said fund, or so much thereof as may be necessary, shall be expended from time to time in the payment of all necessary expenses incurred in effectuating the purposes of this act, including attorneys' fees, upon warrants issued by the State Treasurer against claims submitted by the board to the Director of State Finance for audit and payment; provided, however, that no member of the Board of Governors shall receive any other compensation than his allotted per diem, subsistence and travel pay according to Section 7 of this act; provided, however, if the secretary-treasurer shall be a member of the board, he shall receive such other compensation as the board may approve." (Emphasis added). Thus, there is no statutory authority to justify the payment of individual membership dues in the American Association of Dental Examiners.  It is, therefore, the official opinion of the Attorney General, that the Budget Office may not honor a claim for payment submitted by the Board of Governors of Registered Dentists for the purpose of paying individual membership dues in a national association.  (Kay Harley Jacobs) ** See: Opinion No. 90-678 (1990) (unpublished) ** ** SEE: OPINION NO. 80-261 (1980) (THIS DOES NOT APPLY) **